DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: As per claim 9, the “system” claim requires two or more structures to be properly defined as a system.  The system claim 9 has no components.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillaspie et al. U.S. Patent Application Publication Number 2017/076317 A1 (Gillaspie).

As per claims 1, 9, Gillaspie discloses a method for using a plurality of virtual users for email accounts of a personal email system to predict actions (see simulating electronic message campaign using simulated subscribers on page 1 section [0011]) that are taken on personal email, the method comprising: 
generating a set of behavior profiles (see defining set of subscriber types on page 2 section [0016]) based on a population (see real-life set of subscribers by percentile on page 2 section [0015]) of users (see subscriber types on page 2 section [0013]), wherein the set of behavior profiles have a probability of an email activity occurring for a received email (see highly engaged subscriber type with high probability of activity on page 2 section [0013] and see unengaged subscriber type with low probability of activity on page 2 section [0014]);  
creating a set of user profiles using a plurality of demographic profiles (see demographic profile such as age on page 2 section [0012] and see demographic profiles such as seniors on page 3 section [0026]) and a plurality of sociographic 
generating a plurality of simulated virtual users, wherein each simulated virtual user includes a user profile with a demographic profile and a sociographic profile that acts according to a behavior profile, such that each behavior profile, each demographic profile (see demographic profile such as age on page 2 section [0012]), and each sociographic profile (see sociographic profile such as number Facebook friends on page 2 section [0012]) forms part of multiple simulated virtual users (see defined set of subscriber types and defined number of virtual subscribers on page 2 section [0016]);
 assigning a personal email account to a simulated virtual user of the plurality of simulated virtual users (see assign mailboxes for virtual subscribers on page 2 section [0018]);  
identifying a plurality of lists to register the personal email account of a simulated virtual user using a simulated virtual user list registration processor network (see customize the subscriber lists for each simulation run on page 3 section [0025]);  
receiving an email at the personal email account from one of the plurality of lists (see receiving and house messages for virtual subscribers on page 2 section [0018]);  and
simulating email activity for the email received at the personal email account according to the corresponding behavior profile and the user profile for the simulated virtual user associated with the personal email account (see simulating message and processing engagement data step 130 of the simulated subscribers on page 3 section [0026]).

As per claims 2, 10, Gillaspie discloses the method of claim 1, further comprising storing the email activity (see database 280 storing engagement information from the simulation on page 4 section [0030]) for the email received at the personal email account, wherein the email activity includes data about the action taken by the simulated virtual user (see storing and processing the engagement data produced by the simulated subscribers on page 3 section [0026]).

As per claims 3, 11, Gillaspie discloses the method of claim 1, further comprising updating the set of behavior profiles with the email activity for the email (see define a set of subscriber types on page 2 section [0016]). 

As per claims 4, 12, Gillaspie discloses the method of claim 1, wherein generating the set of behavior profiles correspond to a set of percentiles (see behavior is based on percentiles on page 2 section [0013-0014] and see behavior profile is based on demographic percentiles on page 2 section [0015]).

As per claim 5, Gillaspie discloses the method of claim 4, wherein each of the set of percentiles includes a number of the population (see population demographics by percentage on page 2 section [0015] and see defining a total number of virtual subscribers on page 2 section [0016]).

As per claims 6, 13, Gillaspie discloses the method of claim 1, wherein the email activity includes reading or deleting the email (see number of virtual user opens, unsubscribes, and other activities on page 3 section [0026]).
 
As per claim 7, Gillaspie discloses the method of claim 1, further comprising interacting with subscribed email content within the email by utilizing a predefined set of scripts or macros (see virtual subscriber running on automated script on page 1 section [0011]).

As per claim 8, Gillaspie discloses the method of claim 7, wherein the email includes a survey (see virtual subscriber completing a survey on page 3 section [0021]) that is completed according to the set of scripts or macros (see virtual subscriber running on automated script on page 1 section [0011]). 









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gillaspie et al. U.S. Patent Application Publication Number 2017/076317 A1 (Gillaspie), and further in view of Weldemariam et al. U.S. Patent Application Publication Number 2020/0090210 A1 (Weldemariam).

As per claim 14, Gillaspie discloses a method for using a virtual user associated with a personal email account to simulate email activity using an engagement simulator processor network server for a location, the method comprising: 
generating a user profile (see defining set of subscriber types on page 2 section [0016]) for the virtual user, wherein the user profile includes a combination of a behavior profile (see highly engaged subscriber type with high probability of activity on page 2 section [0013] and see unengaged subscriber type with low probability of activity on page 2 section [0014]), a demographic profile (see demographic profile such as age on page 2 section [0012]), and a sociographic profile (see sociographic profile such as number Facebook friends on page 2 section [0012]);  
creating the personal email account for the virtual user (see assign mailboxes for virtual subscribers on page 2 section [0018]) using the engagement simulator processor corresponding to the location (to be taught by Weldemariam) of the engagement simulator processor network server (see hosting on host server 260 on page 4 section [0029]);  
receiving an email from an email list to the personal email account at a simulated virtual user email processor network server (see host server 260 receiving email for the virtual subscribers on page 4 section [0029] and see receiving the email step 110 on page 2 section [0020]);  
determining whether to deliver the email to the personal email account by the simulated virtual user email processor network server (see checking if the virtual subscriber is selected to receive the email by selection rule on page 3 section [0025] and see querying and identifying the subscriber for the email on page 2 section [0020]);  
determining whether to read the email at the personal email account using the behavior profile of the user profile (see host server performing step 120 on page 4 section [0029] to process electronic message 120 to determining the virtual user action based on profile on page 2 section [0020] and Figure 1);  and 
simulating email activity for the email according to the user profile, wherein the engagement simulator processor network server collects data for the email activity (see processing engagement data step 130 of the simulated user activity on page 3 section [0026]).

Gillaspie do not disclose expressly: wherein the personal email account includes an address corresponding to the location of the engagement simulator processor network server.
Weldemariam teaches: wherein the personal email account includes an address corresponding to the location of the engagement simulator processor network server (see predicting user behavior by using profile on page 4 section [0057] such as geography or location of the user on page 4 section [0058]).
Gillaspie and Weldemariam are analogous art because they are from the same field of endeavor, user email behavior prediction system using demographic profile.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the location of the engagement simulator processor network server as part of the user profile to predict simulated user behavior.  The motivation for doing so would have been to use user profile and context model to predict user behavior by location.  Therefore, it would have been obvious to combine Gillaspie and Weldemariam for the benefit of using the location of the engagement simulator processor network server as part of the simulation profile to obtain the invention as specified in claim 14.




As per claim 15, Gillaspie and Weldemariam disclose the method of claim 14, further comprising registering the personal email account (see register and providing Gillaspie) for the email list using a simulated virtual user list registration processor network server for the location (see local or remote infrastructure may be established for receive and house messages on page 2 section [0018] in Gillaspie and see predicting user behavior by using profile on page 4 section [0057] such as geography or location of the user on page 4 section [0058] in Weldemariam). 

As per claim 16, Gillaspie and Weldemariam disclose the method of claim 15, further comprising using a proxy server for the location (see predicting user behavior by using profile on page 4 section [0057] such as geography or location of the user on page 4 section [0058] in Weldemariam) as the simulated virtual user list registration processor network server (see remotely hosting the server infrastructure proxy messaging servers such as Twitter on page 2 section [0018] in Gillaspie).

As per claim 17, Gillaspie and Weldemariam disclose the method of claim 14, further comprising selecting the behavior profile from a plurality of behavior profiles (see highly engaged subscriber type with high probability of activity on page 2 section [0013] and see unengaged subscriber type with low probability of activity on page 2 section [0014] in Gillaspie) generated using probabilities for the email activity assigned to percentiles of a population (see real-life set of subscribers by percentile on page 2 section [0015] in Gillaspie) associated with the location (see predicting user behavior by using profile on page 4 section [0057] such as geography or location of the user on page 4 section [0058] in Weldemariam).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McPhatter et al. U.S. Patent Application Publication Number 2019/0378074 A1.  Market performance key performance indicator report predicting market effectiveness (see section [0084]).
Govardhan et al. U.S. Patent Application Publication Number 2019/0334947 A1.  Simulated digital footprint of a user by profile (see Abstract).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALAN S CHOU/Primary Examiner, Art Unit 2451